PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

VERN T. JORDAHL; MARY-BETH
LAROCK; VIRGINIA LEADERSHIP
COUNCIL,
Plaintiffs-Appellants,

v.

DEMOCRATIC PARTY OF VIRGINIA;
RICHMOND CITY DEMOCRATIC
COMMITTEE,
                                                               No. 96-2402
Defendants-Appellees,

COMMONWEALTH OF VIRGINIA,
Intervenor-Appellee,

and

MARK R. WARNER; PIXIE BELL;
LAWRENCE H. FRAMME, III; CHESTER
A. ROBERTS; JOHN DOES,
Defendants.

Appeal from the United States District Court
for the Western District of Virginia, at Roanoke.
Samuel G. Wilson, Chief District Judge.
(CA-95-1043-R)

Argued: June 4, 1997

Decided: July 28, 1997

Before WIDENER and MURNAGHAN, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________
Affirmed by published opinion. Judge Murnaghan wrote the opinion,
in which Judge Widener and Senior Judge Phillips joined.

_________________________________________________________________

COUNSEL

ARGUED: M. Miller Baker, CARR, GOODSON, LEE & WAR-
NER, Washington, D.C., for Appellants. Monica Leigh Taylor, GEN-
TRY, LOCKE, RAKES & MOORE, Roanoke, Virginia; John Hardin
Young, Falls Church, Virginia, for Appellees. Alice Ann Berkebile,
Assistant Attorney General, OFFICE OF THE ATTORNEY GEN-
ERAL, Richmond, Virginia, for Intervenor. ON BRIEF: Brian M.
Tauscher, Matthew J. Cuccias, Steven F. Gatti, CARR, GOODSON,
LEE & WARNER, Washington, D.C.; James Bopp, Jr., BOPP,
COLESON & BOSTROM, Terre Haute, Indiana, for Appellants.
Leisa Kube Ciaffone, GENTRY, LOCKE, RAKES & MOORE, Roa-
noke, Virginia; R. Claire Guthrie, Richmond, Virginia, for Appellees.
James S. Gilmore, III, Attorney General of Virginia, OFFICE OF
THE ATTORNEY GENERAL, Richmond, Virginia, for Intervenor.

_________________________________________________________________

OPINION

MURNAGHAN, Circuit Judge:

In 1989 and again in 1993, the Virginia Leadership Council, Vern
T. Jordahl, a member of the Virginia Leadership Council, and Mary-
Beth LaRock, a member of the Concerned Women for America, pre-
pared and sought to distribute voter guides comparing the political
positions of the various candidates for the offices of Governor, Lieu-
tenant Governor, Attorney General and General Assembly members.
The voter guides did not endorse any candidate for a particular office.
In both instances, the Democratic Party of Virginia sought and
obtained three injunctions forbidding the plaintiffs from distributing
the guides.

Thereafter, the plaintiffs sued the Democratic Party of Virginia for
allegedly using state statutes and judicial proceedings to suppress
political speech in violation of the First Amendment. The district

                    2
court granted the Democratic Party's motion to dismiss on the
grounds that the district court lacked subject matter jurisdiction over
the matter. See Jordahl v. Democratic Party of Virginia, 947 F.Supp.
236 (W.D. Va. 1996). For the reasons that follow, we affirm.

I.

FACTS AND PROCEDURAL HISTORY

The instant case centers upon three injunctions issued by the Vir-
ginia state courts. On November 7, 1989, the Commonwealth of Vir-
ginia held regularly scheduled elections for Governor, Lieutenant
Governor, Attorney General, and Delegates to the General Assembly.
Prior to the election, the Virginia Leadership Council (VLC) and
Vern Jordahl (Jordahl), a member of the VLC, prepared over one mil-
lion voter guides for distribution comparing the policy positions of the
various candidates for office. The voter guides did not endorse any of
the candidates.

1989 Richmond Injunction

On November 4, 1989, however, the Democratic Party of Virginia
(DPV) filed a Bill of Complaint in the Richmond City Circuit Court
alleging that the VLC and others were violating the Virginia Fair
Elections Practices Act (VFEPA), Va. Code Ann. § 24.1-251 et seq.,
repealed December 1, 1993.1 On November 6, 1989, one day before
the election, the Richmond Circuit court entered an order enjoining
the VLC from distributing political literature "without first identifying
... the person causing the literature to be distributed and including on
any literature distributed the required authorization statement as
required by § 24.1-277 of the Code of Virginia." The Order provided
that the injunction automatically expired on November 11, 1989, or
upon compliance by the VLC with the statute. Subsequently, on Octo-
_________________________________________________________________
1 Specifically, the DPV alleged that the VLC failed to comply with the
requirement that political committees file a statement of organization and
periodic reports of contributions and expenditures. In addition, the DPV
alleged that the VLC was distributing campaign literature that did not
include identifying information, as is required by the VFEPA.

                    3
ber 11, 1994, the Richmond action was dismissed for failure to prose-
cute.

1989 Fairfax Injunction

On November 4, 1989, the DPV also filed suit in the Circuit Court
for Fairfax County against the VLC and others, alleging that the
"Read Before You Vote" pamphlet2 and certain "Voter Cards" were
being distributed in violation of the VFEPA. As its counterpart in
Richmond had, the Fairfax court entered an order enjoining the VLC
from distributing the "Read Before You Vote" pamphlet and "Voter
Cards" until an expedited hearing on November 6, 1989, or the VLC
could demonstrate its compliance with the VFEPA. Following the
hearing on November 6, 1989, the Fairfax court entered an order per-
manently enjoining the VLC from distributing either the pamphlet or
voter guides. On September 30, 1994, by stipulation of the parties, the
Fairfax court entered an order dismissing the claims against the VLC
as moot and dissolving the injunction with respect to the VLC and
Jordahl.

1993 Fairfax Injunction

On November 2, 1993, the Commonwealth of Virginia held regu-
larly scheduled elections for Governor, Lieutenant Governor, Attor-
ney General, and Delegates to the General Assembly. Prior to the
election, Mary-Beth LaRock (LaRock), a state representative for Con-
cerned Women for America (CWA) prepared voters guides outlining
the various candidates' positions in the upcoming election. The voter
guides did not endorse any candidate. LaRock prepared over one mil-
lion of these guides and was in the process of distributing the guides
when the DPV filed suit in Fairfax County Circuit Court.

Again, the DPV alleged that LaRock and others were violating the
VFEPA and sought an injunction. After initially entering a temporary
restraining order, the Fairfax Court entered an order permanently
enjoining LaRock and others "from distributing any writing ... about
candidates for any [elective] office ... without first filing a statement
_________________________________________________________________
2 The pamphlet urged voters to"cast your vote against candidate [Linda
T. "Toddy"] Puller" if "you disagree with any of these questions."

                    4
of organization with the [Virginia State] Board [of Elections]" and
identifying on the writing "the person responsible therefor" and the
registration number.

Following the Fairfax Court's action, LaRock and others filed suit
against the Fairfax Court judge in the United States District Court for
the Eastern District of Virginia. The district court dismissed the suit
on the authority of Younger v. Harris, 401 U.S. 37 (1971). See Family
Found., Inc., et al. v. J. Howe Brown, etc., No. CA 93-1339A (E.D.
Va. Oct. 29, 1993). The Fourth Circuit affirmed the district court
denying LaRock and others' request for an emergency stay. See
Family Found., Inc. v. Brown, 9 F.3d 1075 (4th Cir. 1993). The Vir-
ginia Supreme Court dissolved the Fairfax court's injunction on
November 1, 1993, without opinion. Thereafter, LaRock voluntarily
dismissed her appeal to this court as moot. On February 7, 1994, over
the objections of LaRock and others, the DPV nonsuited the 1993
Fairfax action. On April 8, 1994, the Fairfax Court vacated the order
of nonsuit and dismissed the case without prejudice.

Virginia Statutes

On December 1, 1993, by a prior act of the Virginia General
Assembly, the VFEPA was repealed and replaced by the Virginia
Campaign Finance Disclosure Act (VCFDA), Va. Code Ann. § 24.2-
900 et seq. (Michie 1993 & Supp. 1996). In 1996, the General Assem-
bly enacted further amendments to the VCFDA, which became effec-
tive on July 1, 1996. See Act of May 6, 1996, ch. 1042 (further
amending Va. Code Ann. §§ 24.2-901, 24.2-908, 24.2-910, and 24.2-
1014). Specifically, the following relevant changes were made. First,
in 1993, the term "political committee" was redefined to exclude
501(c)(3) corporations. See Va. Code Ann.§ 24.1-254.1 and Va.
Code Ann. § 24.2-901. Second, the 1996 amendments to § 24.2-
1014(B) of the VCFDA added the term "clearly identified candidate"
and deleted the term "potential nominee."

On October 2, 1995, the VLC filed the instant action against the
DPV and other individuals, seeking compensatory and punitive dam-
ages, and injunctive and declaratory relief. The district court sched-
uled a hearing on plaintiffs' motion for a preliminary injunction
together with a hearing for a preliminary injunction request in a

                    5
related case.3 At the combined hearing, the district court announced
that it would refrain from ruling on the motions while the parties
sought dissolution of the 1989 Fairfax Court injunction which
remained in effect.4 The Fairfax Court dissolved its injunction on
March 21, 1996 with respect to the remaining parties.

On February 21, 1996, the VLC filed a nine-count First Amended
Complaint against the DPV, seeking compensatory and punitive dam-
ages, and declaratory and injunctive relief. Counts One, Two, Three,
Seven, and Eight, were brought under 42 U.S.C. § 1983. Count One
alleged that various provisions of the VCFDA, in connection with Va.
Code Ann. § 8.01-620 (1992 & Supp. 1996), authorizing circuit
courts to grant injunctive relief, constituted a system of prior restraint
in violation of the First and Fourteenth Amendments to the United
States Constitution. Counts Two, Three, Seven, and Eight are § 1983
claims for injuries caused by the two 1989 and one 1993 injunctions
entered by the Richmond and Fairfax state courts. Counts Four (abuse
of process), Five (abuse of process), Six (malicious prosecution), and
Nine (trespass to chattels) are state law claims for injuries allegedly
caused by the issuance of those same injunctions.

On March 16, 1996, the DPV filed a motion to dismiss the VLC's
complaint alleging, inter alia, that the district court lacked subject
matter jurisdiction. On June 7, 1996, the VLC filed a motion for par-
tial summary judgment as to the federal allegations contained in
Counts One, Two, and Seven and as to the state allegations in Count
Nine of the complaint. On July 26, 1996, the Commonwealth of Vir-
ginia filed a motion to intervene because the VLC's complaint called
into question the constitutionality of Va. Code Ann.§§ 24.2-908,
24.2-910, and 24.2-1014. The district court granted the Common-
wealth's motion.
_________________________________________________________________

3 The related case, Virginia Society for Human Life v. Caldwell, 906
F.Supp. 1071 (W.D. Va. 1995), challenged the constitutionality of
§§ 24.2-908, 24.2-910, and 24.2-1014 of the VCFDA.

4 While the injunction had been dissolved against the VLC and Jordahl,
the injunction still remained in effect with respect to other parties who
are not parties to the instant litigation.

                     6
On September 30, 1996, the district court granted the DPV's
motion to dismiss on the grounds that the district court lacked subject
matter jurisdiction because Count One did not present an actionable
case or controversy and Counts Two, Three, Seven, and Eight, the
other § 1983 claims were barred under the Rooker-Feldman doctrine.5
Thereafter, the district court declined to exercise supplemental juris-
diction over the remaining state law claims. The district court dis-
missed the action without addressing the VLC's pending motion for
partial summary judgment. The VLC now appeals.

II.

DISCUSSION

Principally, the VLC challenges the district court's dismissal of its
complaint on the grounds that the district court lacked subject matter
jurisdiction over the complaint and the district court's failure to assert
supplemental jurisdiction over the remaining state law claims. The
district court's dismissal of a complaint for lack of subject matter
jurisdiction is reviewed de novo. Tillman v. Resolution Trust Corp.,
37 F.3d 1032, 1034 (4th Cir. 1994). The district court's dismissal of
the state law claims under 28 U.S.C. § 1367 is reviewed for abuse of
discretion. Shanaghan v. Cahill, 58 F.3d 106, 110 (4th Cir. 1995).

A. Count One -- Lack of Actionable Case or Controversy

The district court dismissed Count One on the basis that no justi-
ciable case or controversy existed. The district court stated that
"[c]ount One mounts no facial challenge; rather, it claims that the
statutes as applied constitute a system of prior restraint." Jordahl v.
Democratic Party of Virginia, 947 F.Supp. 236, 239 (W.D. Va. 1996)
(italics in original). The district court noted that in 1996 the Virginia
_________________________________________________________________
5 The Rooker-Feldman doctrine derives its name from D.C. Court of
Appeals v. Feldman, 460 U.S. 462 (1983), and Rooker v. Fidelity Trust
Co., 263 U.S. 413 (1923). At the motions hearing, the district court
appropriately sua sponte raised the Rooker-Feldman issue, and received
supplemental briefing from the parties on that issue. See Moccio v. New
York State Office of Court Admin., 95 F.3d 195, 1988 (2d Cir. 1996);
Garry v. Geils, 82 F.3d 1362, 1367-68 (7th Cir. 1996).

                     7
General Assembly amended the statutes that formed the basis for
VLC's challenge. As such the district court reasoned that "[a] chal-
lenge based on the statutes in effect at the time of plaintiffs' alleged
injury would be moot because those statutes no longer exist in the
same form, and a challenge based on the current statutes is premature
because they have not yet been applied." Id. The district court, relying
on Renne v. Geary, 501 U.S. 312, 320 (1991), noted that the VLC
presently suffers no "actual or threatened application" of the amended
statutes. Id.

Moreover, the district court reasoned that sustaining the VLC's
present challenge to as yet not applied amended statutes "assumes that
Virginia courts will apply the recently enacted amended statutes in a
way that violates the Constitution...", id. at 239-240, an assumption
the district court noted that "offends basic tenets of federalism." Id.
at 240. The court then dismissed Count One.

VLC's primary disagreement with the district court is the district
court characterization of its claim as stating only an "as applied" chal-
lenge rather than both an "as applied" and a facial challenge to the
constitutionality of the Virginia statutes. As for the "as applied" chal-
lenge, the VLC argues that the Virginia Assembly's actions in 1993
and 1996 amending the statutes at issue were non-material changes
that did not materially alter the law. The VLC maintains that
"[n]either the 1993 recodification, nor the 1996 amendments to the
VCFDA prevents the DPV ... from again enforcing Va. Code [Ann.]
§§ 24.2-908, 24.2-910 and 24.2-1014 by injunctions pursuant to Va.
Code [Ann.] § 8-01-620 to prevent the VLC from distributing its
voter guides in the 1997 and later elections." On the facial challenge
front, the VLC contends that because in Count One it alleged that the
challenged provisions of the VCFDA always violate the First Amend-
ment, Count One alleges a facial challenge as well.

The VLC's argument is not persuasive. First, the statutes have been
amended and, as the district court noted, the statutes which the VLC
challenged are no longer the statutes in effect in Virginia. During the
course of the struggle between the VLC and the DPV, the Virginia
Assembly has twice amended the challenged statutes. In fact, in 1993,
the statute challenged in the instant case was repealed altogether. Fur-
thermore, the Virginia General Assembly further amended the new

                     8
statute, the VCFDA, in 1996 in response to the Supreme Court's deci-
sion in McIntyre v. Ohio Elections Comm'n, 115 S.Ct. 1511 (1995).

In Maryland Highways Contractors Ass'n v. State of Md., 933 F.2d
1246 (4th Cir.), cert. denied, 502 U.S. 939 (1991), this court stated
that an action is moot when it has "lost its character as a present, live
controversy of the kind that must exist if we are to avoid advisory
opinions on abstract propositions of law." Id . at 1249 (quoting
Diffenderfer v. Central Baptist Church, 404 U.S. 412, 414 (1969)). As
noted above, since the statutes have been amended, no present, live
controversy exists. Thus, the district court correctly concluded that an
"as applied" challenge to the pre-amended statutes is moot. See Renne
v. Geary, 510 U.S. 312, 320 (1991) (holding that respondents have
"failed to demonstrate a live dispute involving the actual or threatened
application of [state statute] to bar particular speech."); Woodall v.
Reno, 47 F.3d 656, 658 (4th Cir.) (dismissing case as moot because
"no factual record of an actual or threatened application of the [Act's]
injunctive relief provisions" existed and court would not "assume that
a court would issue an injunction in violation of the well-established
prior restraint doctrine"), cert. denied, 115 S.Ct. 2577 (1995).

Moreover, as the district court noted an "as applied" challenge with
respect to the newly amended statutes is premature. The VLC con-
tends that the case is ripe because the DPV has not disclaimed its abil-
ity to seek to enforce the newly amended Virginia statutes against the
VLC in the future. The VLC's argument is a nonstarter. The VLC is
not presently subject to any injunction enforcing the VCFDA. M. Sue
Wrenn Affidavit at ¶ 3. Nor has the VLC shown that the organization
will be subject to injunctive relief issued against it during the fall
1997 general election. Rather, all the VLC can demonstrate is that in
1989 and 1993, under the VFEPA, the DPV successfully enjoined the
VLC from distributing voter guides and other pamphlets in violation
of the VFEPA. No evidence exists that the VLC is currently under an
actual or threatened application of the new VCFDA.

In Renne, the Supreme Court noted that "past exposure to illegal
conduct does not itself show a present case or controversy regarding
injunctive relief ... if unaccompanied by any continuing, present
adverse effects." Renne, 501 U.S. at 321. The instant case is even
stronger. Here, the VLC can not even demonstrate that the DPV

                    9
engaged in illegal conduct, especially since the DPV was able to per-
suade Virginia state courts on three occasions to issue injunctions
against the VLC for violations of the VFEPA. Moreover, all of the
"harms" which the VLC alleges were suffered by it are stated in the
past tense and relate to the VFEPA, a statute which is no longer in
effect. The 1989 and 1993 injunctions which formed the basis for this
action have been dissolved, vacated, or dismissed. No action has been
taken by the DPV to enforce the new VCFDA. Thus, no actual or
threatened harm exists, and the district court correctly dismissed
Count One on lack of ripeness grounds. See Woodall, 47 F.3d at 658
(action should be deferred until a "clean-cut and concrete" contro-
versy exists).

Finally, we turn to the VLC's attempt to transform its "as applied"
challenge into a facial challenge. A review of the VLC's First
Amended Complaint and the relief sought demonstrates that the pres-
ent action is properly characterized as an "as applied" challenge to the
now repealed VEFPA. The VLC makes no assertion, nor demand that
the now repealed VEFPA is unconstitutional and should be declared
such. Rather, the VLC's demand states that "when enforced ... by
injunctions that restrain speech," the VEFPA, in combination with the
general statute authorizing private parties to seek injunctive relief,
constitutes an unconstitutional "system of prior restraints." Thus,
VLC's own characterization of its claim demonstrates its attack
involved only an "as applied" challenge.6 Accordingly, the district
court should be affirmed.7
_________________________________________________________________
6 Moreover, the DPV would not be the proper party to a valid facial
challenge, the Commonwealth of Virginia would. Thus, the VLC has
sued the wrong party, even if VLC had alleged a facial challenge to the
VEFPA.
7 As an aside, we note that in a case related to the present one, Virginia
Society for Human Life, Inc. v. Caldwell, 906 F.Supp. 1071 (W.D. Va.
1995), the same district judge preliminarily enjoined the same challenged
provisions on the grounds that "the challenged provisions arguably apply
to [plaintiffs] and have a chilling effect on their freedom of speech." Id.
at 1072. In the interest of federalism and comity, the district court sub-
mitted the issues of state statutory construction of those challenged pro-
visions to the Virginia Supreme Court, and entered a preliminary
injunction. Thus, the Caldwell case demonstrates that a facial challenge
may be brought against the challenged provisions, and perhaps, a facial
challenge may be successful. As noted above, however, unlike the plain-
tiffs in Caldwell who brought a facial challenge to the statute arguing
that the challenged provisions were overbroad, the VLC has not done so
in the instant case.

                   10
B. Rooker-Feldman Doctrine

The district court dismissed Counts Two, Three, Seven, and Eight
for lack of subject matter jurisdiction pursuant to the Rooker-Feldman
doctrine. The doctrine prohibits the United States District Courts,
with the exception of habeas corpus actions, from"sit[ting] in direct
review of state court decisions." Feldman, 460 U.S. at 483 n.16. The
Rooker-Feldman doctrine only applies to "adjudications" not "legisla-
tive acts." Feldman, 460 U.S. at 479. The Court has explained that
adjudications involve application of existing laws to the facts of a par-
ticular case, while legislative acts "[look] to the future and [change]
existing conditions by making a new rule to be applied thereafter to
all or some part of those subject to [their] power[s]." Id. at 477.

The doctrine extends not only to constitutional claims presented or
adjudicated by the state courts but also to claims that are "inextricably
intertwined" with a state court judgment. Feldman, 460 U.S. at 486-
87; Leonard v. Suthard, 927 F.2d 168, 169-70 (4th Cir. 1991). Fur-
thermore, the Rooker-Feldman doctrine precludes not only review of
adjudications of the state's highest court, but also the decisions of its
lower courts. See Port Auth. Police Benevolent Ass'n v. Port Auth. of
N.Y. and N.J. Police Dep't, 973 F.2d 169, 177 (3d Cir. 1992). With
these principles in mind, we now address the VLC's claim that the
Rooker-Feldman doctrine does not pose a bar to its § 1983 claims.

In the instant case, the district court concluded that the Rooker-
Feldman doctrine barred the court's consideration of the VLC's
§ 1983 claims. The district court stated that the "key issue is whether
the injuries alleged by the federal plaintiffs resulted from state court
judgments or whether they are independent claims." The district court
concluded that:

          In this case, plaintiffs claim they were injured as a result of
          state court injunctions - injuries caused not by the defen-
          dants but by the actions of state courts. While the plaintiffs
          complain that the defendants sought the injunctions against
          them, the alleged injury occurred only when the state court
          granted the injunctions. Thus, the plaintiffs are essentially
          claiming injury at the hands of the state court. Under

                     11
          Rooker-Feldman, a federal district court may not entertain
          such a suit.

Jordahl, 947 F.Supp. at 240.

The district court then addressed the VLC's argument that because
the Virginia courts eventually dissolved the injunctions, no outstand-
ing judgments subject to attack remained, and thus, the Rooker-
Feldman doctrine does not operate as a bar to the district court's con-
sideration of the § 1983 claims. In ascertaining whether the Rooker-
Feldman doctrine applied the district court stated that it must deter-
mine "whether the litigant challenges the underlying procedure as
unconstitutional or instead seeks review of the state court judgment
in his case." Jordahl, 947 F.Supp. at 240-42. Relying principally upon
Young v. Murphy, 90 F.3d 1225 (7th Cir. 1996), the district court con-
cluded that the doctrine barred the court's consideration of the VLC's
claims.

In Young, plaintiff brought a § 1983 action against government
officials, alleging various civil rights violations arising out of a com-
petency hearing involving John Wellman, an elderly friend of the
plaintiff's. After Wellman, a wealthy client, attempted to transfer his
assets to plaintiff, his attorney,8 state officials moved to declare Well-
man incompetent. An Illinois circuit court granted the motion and
appointed a guardian for Wellman. Ultimately, plaintiff succeeded in
reversing the circuit court's judgment and having Wellman declared
competent.

After Wellman died, plaintiff, as executor of the estate, filed a fed-
eral civil rights suit on behalf of his deceased client against the public
officials involved in the original competency hearing. The district
court dismissed part of the suit for failure to state a claim. On appeal,
the Seventh Circuit affirmed the district court's dismissal and also
remanded with instructions to dismiss the remainder of the complaint
on the grounds that the Rooker-Feldman doctrine divested the district
court of subject matter jurisdiction over the complaint.
_________________________________________________________________

8 Wellman did not have any family or other friends.

                     12
In so holding, the circuit court, cited with approval by the district
court in the instant case, stated:

          [c]ases dealing with Rooker-Feldman generally address
          instances where the underlying harm alleged in the com-
          plaint has gone unrectified. In this case we are presented
          with a situation where [plaintiff] has already rectified the
          consequences of the allegedly unconstitutional state pro-
          ceedings through the fully litigated restoration of Wellman
          to full competency in state court. Therefore [plaintiff] would
          suggest that this suit is neither an appeal of, nor a collateral
          attack upon, the earlier incompetency proceeding. But
          attacking the effects of that judgment is exactly what he is
          doing. Wellman's injury resulted from the state court judg-
          ment of incompetency and not from the alleged denial of
          due process. Had he prevailed in the [earlier] hearing ... he
          would have had no injury and no constitutional claim to
          bring before the district court. Thus, [plaintiff] is really
          claiming Wellman's injury resulted from the state court
          judgment rather than the due process afforded by Illinois
          probate courts.

Young, 90 F.3d at 1231.

Based on the Young case, the district court concluded that the VLC
is attacking the effects of the initial state court judgments, and not any
independent action by the DPV. Thus, the court held that since the
VLC's claimed injury "stems from the state court judgment", the
court lacked subject matter jurisdiction over the claims.9 Jordahl, 947
F.Supp. at 241.
_________________________________________________________________

9 The district court also rejected the VLC's argument that the injunc-
tions were "legislative acts" rather than adjudications. The district court
noted that "in this case, the Virginia state courts granted the injunctions
because those courts determined that the [VLC's] actions violated
existing laws. An injunction under these circumstances must be consid-
ered an adjudication for purposes of Rooker-Feldman." Jordahl, 947
F.Supp. at 241 (italics in original).

                     13
The VLC challenges the district court's application of the Rooker-
Feldman doctrine. The VLC argues that the Rooker-Feldman doctrine
is inapplicable for a number of reasons: (1) the state court's decisions
were not adjudications, but rather, legislative acts; (2) the state court's
injunctions have been dissolved, thus no outstanding judgments or
injunctions against VLC remain in effect; and (3) the doctrine does
bar collateral attacks on ex parte state court orders.

1. Legislative vs. Adjudications

Principally, the VLC argues that the "sweeping and breathtakingly
overbroad injunctions in the underlying actions ... looked to the future
and changed existing conditions by forbidding VLC's future speech
and the future speech of non parties ...." The VLC's contention must
fail.

Unquestionably, the state court proceedings required the state court
to engage in a judicial inquiry into the DPV's claims of the VLC's
alleged violation of Virginia's campaign statutes. Moreover, a judicial
act was necessitated to declare and enforce those rights. The injunc-
tions were "judicial" in nature because the injunctions required the
VLC's immediate compliance with existing Virginia law. As for the
VLC's future argument, the injunctions only remained in effect so
long as the VLC did not comply with the existing law. The state court
did not change or create new law. Rather, the state court was required
to decide whether existing law had been violated. Thus, the state
court's proceedings were "adjudications."

The VLC cites to a few cases which indicate that the issuance of
injunctions may be legislative acts. See, e.g., Hoover v. Wagner, 47
F.3d 845, 849 (7th Cir. 1995) (noting, without deciding the issue, that
"[i]njunctions often do function like statutes."); Cheffer v. McGregor,
6 F.3d 705, 708 (11th Cir. 1993), vacated on other grounds, 41 F.3d
1421 (11th Cir. 1994) (en banc) (finding state court injunction to be
statutory in character); Henson v. East Lincoln Twp., 814 F.2d 410,
416 (7th Cir. 1987) (injunction that corresponds to state statute for
bringing about general compliance with the law is"legislative"), cert.
dismissed, 506 U.S. 1042 (1993).

Arguably, the VLC's strongest case is Cheffer , but that case pro-
vides little guidance for resolution of the present case. Cheffer

                     14
involved an injunction prohibiting "pro-life" speech activities in a cer-
tain geographic area. As the court noted, the injunction had the "un-
usual characteristic" of extending to non-parties and imposing
criminal penalties to otherwise constitutional activity. Cheffer, 6 F.3d
at 708. In fact, the court stated that the injunction "has all the attri-
butes of a criminal statute." Id.

Cheffer does not assist the VLC for two primary reasons. First, the
injunctions at issue in the instant case did not apply to non-parties as
the VLC argues. While the injunction issued by the Fairfax court
enjoined the VLC and "their officers, agents, representatives, asso-
ciates, or anyone acting in concert with them...", the injunction
included only those persons who would be acting under the direction
of the VLC. Second, and more importantly, the Cheffer analysis did
not arise within the Rooker-Feldman context. Thus, the state court
injunctions are adjudications and the Rooker-Feldman doctrine bars
the district court's consideration of the claims.

2. Dissolution of State Court Injunctions

Secondarily, the VLC argues that "[o]nce a judgment or order has
been `reversed or modified' in the state court system, it is no longer
an `effective and conclusive adjudication', thus nothing exists for a
federal court to `reverse or modify,' and Rooker's limitation on statu-
tory jurisdiction simply does not apply." The VLC argues that the dis-
trict court's reliance on Young is misplaced. Instead, the VLC
maintains that Heck v. Humphrey, 512 U.S. 477 (1994), and Homola
v. McNamara, 59 F.3d 647, 650 (7th Cir. 1995), demonstrate that the
dissolution of the state courts' injunctions allows for maintenance of
the present action by the district court. Neither Heck or Homola sup-
ports the VLC's position.

In Heck, the Court reiterated its view that the Rooker-Feldman doc-
trine does not serve to bar a plaintiff's action that "will not demon-
strate the invalidity of any outstanding criminal judgment ...." The
Court stressed however, that the doctrine will serve as a bar if plain-
tiff's action requires the district court to " necessarily imply the inva-
lidity of his conviction or sentence...." Heck, 512 U.S. at 487
(emphasis added). Similarly, in Homola, the Seventh Circuit reiter-
ated the tenets of the Rooker-Feldman doctrine. See Homola, 59 F.3d

                     15
at 650. Neither of those cases stand for the proposition that once a
state court decision has been reversed or modified, a federal district
court may now pass upon the validity of that judgment, which is pre-
cisely what the district court recognized the VLC sought to do.10

The Rooker-Feldman doctrine divests the district court of jurisdic-
tion where "entertaining the federal claim should be the equivalent of
an appellate review of [the state court] order." FOCUS v. Allegheny
County Ct. of Common Pleas, 75 F.3d 834, 840 (3d Cir. 1996). The
controlling question in the Rooker-Feldman analysis is whether a
party seeks the federal district court to review a state court decision
and thus pass upon the merits of that state court decision, not whether
the state court judgment is presently subject to reversal or modifica-
tion. Put another way, if "in order to grant the federal plaintiff the
relief sought, the federal court must determine that the [state] court
judgment was erroneously entered or must take action that would ren-
der the judgment ineffectual," Rooker-Feldman is implicated. Ernst v.
City of Youth Servs., 108 F.3d 486, 491 (3d Cir. 1997); see also
Charchenko v. City of Stillwater, 47 F.3d 981, 983 (8th Cir. 1995)
(Rooker-Feldman operates as a bar "if the relief requested in the fed-
eral action requires determining that the state court decision is wrong
or would void the state court's ruling"). The Rooker-Feldman doc-
trine is in no way dependent upon the temporal procedural posture of
the state court judgment, rather, the doctrine reinforces the important
principle that review of state court decisions must be made to the state
appellate courts, and eventually to the Supreme Court, not by federal
district courts or courts of appeals.

In the instant case, the VLC seeks damages as a result of the state
court's actions issuing the three injunctions at issue. It is axiomatic
that in order for the VLC to obtain damages as a result of the state
_________________________________________________________________
10 The VLC's reliance on United States v. Owens, 54 F.3d 271 (6th
Cir.), cert. dismissed, 116 S.Ct. 492 (1995), is equally flawed. In that
case, the court concluded that Rooker-Feldman did not operate as a bar
against entities that were not parties in the state court action, and thus
where no state court judgment exists against the entities. The VLC's reli-
ance on the court's statement "against whom there is no state court judg-
ment" is at best inaccurate, and at the least a distortion of the court's
discussion of the doctrine in that case.

                    16
court's issuance of the injunctions at issue, the federal district court
would be required to determine that the state courts' decisions were
wrong. The present action by the VLC requires a review of the state
courts' decisions -- pure and simple.

A distinction must be made between actions seeking review of the
state court decisions themselves and those cases challenging the con-
stitutionality of the process by which the state court decisions
resulted. For example, in Feldman, the Court recognized that the
plaintiff was allowed to challenge the constitutionality of a rule under
which he had been denied admission to the bar, but the Court prohib-
ited the plaintiff from challenging in federal court, the denial itself.
Feldman, 460 U.S. at 487-88; see also Van Harken v. City of
Chicago, 103 F.3d 1346, 1349 (7th Cir. 1997) (court held that federal
plaintiffs' action merely seeking a declaration that the process under
which parking charges were imposed were constitutionally inade-
quate, and not challenging the judgment in any parking case, was not
barred by Rooker-Feldman.).

The VLC does not merely seek a declaration that the process by
which the state court injunctions were issued was unconstitutional.
See supra Part A. Here, the VLC seeks a federal district court to
declare the Virginia state courts' decision in error, and in turn, to
award the VLC damages as a result of the issuance of those injunc-
tions. Furthermore, the VLC's attempt to narrow application of the
doctrine to apply only in circumstances where a state court decision
is still subject to reversal or modification is untenable. The fact that
the injunctions are no longer presently in effect does not alter the
analysis under Rooker-Feldman. The VLC still seeks federal court
review of the validity of those state court judgments, a review which
the federal district court is not empowered to undertake.

Moreover, the VLC may not escape the jurisdictional bar of
Rooker-Feldman by merely refashioning its attack on the state court
judgments as a § 1983 claim. See Bechtold v. City of Rosemount, 104
F.3d 1062, 1065 (8th Cir. 1997) ("cases make it clear that a litigant
cannot circumvent Rooker-Feldman by recasting his or her lawsuit as
a § 1983 action"). As this court has stated in Leonard v. Suthard, 927
F.2d 168 (4th Cir. 1991), where plaintiffs' claims are "inextricably
intertwined" with the merits of a state court decision, then the district

                     17
court is being asked to review the state court decision, a result prohib-
ited under Rooker-Feldman. Id. at 169-70.

The VLC's § 1983 claims that the Virginia statutes constitute an
unconstitutional system of prior restraint are "inextricably inter-
twined" with the state court decisions issuing the injunctions. Federal
review of the VLC's claim would require the district court to decide
the validity or invalidity of the state court's decision to issue the
injunctions. Moreover, as the district court recognized relying upon
Young, the alleged harm suffered by the VLC is a result of the state
court injunctions, not of the DPV's lawful use of the state court sys-
tem. If the state courts did not issue the injunctions, the VLC would
have no harm of which to complain. See also Homola, 59 F.3d at 650
("A defendant who has lost in state court and sues in federal court
does not assert injury at the hands of his adversary; he asserts injury
at the hands of the court, and the second suit therefore is an effort to
obtain collateral review."). Thus, the district court is affirmed as the
VLC's claims are barred by the Rooker-Feldman doctrine.11
_________________________________________________________________
11 Although the district court did not address the VLC's argument with
respect to ex parte orders and the Rooker-Feldman doctrine, we are
unpersuaded by the VLC's argument. First, the record reflects that the
state courts in 1989 and 1993 held hearings, and the VLC was given an
opportunity to be heard and contest the injunctions. Indeed, in the 1993
Fairfax action, LaRock's constitutional and other objections were noted
on the face of the injunction itself. Second, the VLC may challenge the
state court's order in the Virginia Supreme Court, the proper avenue for
such an appeal. See Young, 90 F.3d at 1230 ("litigants who feel a state
proceeding has violated their constitutional rights must appeal that deci-
sion through their state courts and thence to the Supreme Court."). In
fact, LaRock apparently recognizes the proper course as she appealed the
1993 Fairfax injunction to the Virginia Supreme Court, which summarily
dissolved the state court injunction. Third, the VLC's reliance upon
Resolute Ins. Co. v. State of North Carolina, 397 F.2d 586 (4th Cir.),
cert. denied, 393 U.S. 978 (1968), is misplaced. In that case, the court
noted that "a federal court may entertain a collateral attack on a state
court judgment which is alleged to have been procured through fraud,
deception, accident or mistake." Although that statement was made
within the context of res judicata, and not Rooker-Feldman, more impor-
tantly to the case at hand, the VLC has failed to identify any fraud or
deception on the part of the DPV in the procurement of the injunctions
at issue.

                     18
C. Supplemental Jurisdiction

After dismissing the federal claims, the district court similarly dis-
missed the remaining state law claims. The VLC claims that the dis-
trict court erred in doing so.

28 U.S.C. § 1367(a) provides that "[i]n any civil action of which
the district courts have original jurisdiction, the district court shall
have supplemental jurisdiction over all other claims that ... form part
of the same case or controversy ...." The statute goes on to provide
that a district court may decline to exercise supplemental jurisdiction
in certain circumstances. See 28 U.S.C.§ 1367(c)(3) ("the district
court has dismissed all claims over which it has original jurisdiction
...").

In the instant case, the district court dismissed the federal claims
over which it had original jurisdiction and then declined to exercise
supplemental jurisdiction over the remaining state law claims.
Although the district court did not cite to § 1367(c)(3), it is clear from
its opinion, that the district court exercised its discretion not to assert
supplemental jurisdiction over the state law claims.

In Shanaghan v. Cahill, 58 F.3d 106 (4th Cir. 1995), we noted that
"trial courts enjoy wide latitude in determining whether or not to
retain jurisdiction over state claims when federal claims have been
extinguished." Id. at 110 (citing Noble v. White, 996 F.2d 797, 799
(5th Cir. 1993)). The doctrine of supplemental jurisdiction, the court
emphasized, "is a doctrine of flexibility, designed to allow courts to
deal with cases involving pendent claims in a manner that most sensi-
bly accommodates a range of concerns and values." Shanaghan, 58
F.2d at 106 (quoting Carnegie-Mellon University v. Cohill, 484 U.S.
343, 350 (1988)).

In the instant case, no evidence of abuse of discretion by the dis-
trict court exists in its decision to decline to exercise supplemental
jurisdiction over the remaining state law claims. Thus, the district
court is affirmed on this basis as well.

                     19
III.

CONCLUSION

The district court properly dismissed Count One on grounds of
mootness and lack of ripeness. Counts Two, Three, Seven, and Eight
were properly dismissed under the Rooker-Feldman doctrine. Finally,
the district court did not abuse its discretion in declining to exercise
supplemental jurisdiction over the remaining state law claims. The
judgment of the district court is accordingly

AFFIRMED.

                    20